The above matter coming on for hearing, and having been submitted to me for decision, I hereby find and determine as follows:
1. That this is a proceeding brought by John Wittenberg (guardian) and Fred J. Wittenberg, petitioner, against the above-named respondent, C. S. Van Beekum, under an act *925entitled "An act prescribing the liability of an employer to make compensation for injuries, received by an an employe in the course of employment, establishing an elective schedule of compensation and regulating procedure, for the determination of liability and compensation thereunder,” approved April 4th, 1911, and the acts amendatory thereof and supplemental thereto; that a. petition was filed on the 16th day of Jufy, 1924; that an order was made setting down the same for hearing, on the 10th day of September, 1924; that the case came on for hearing on Wednesday, September 10th, 1924, which hearing was held in the presence of Nathan Rabinowitz, attorney for the petitioner, and on which day said petitioner was examined in the presence of said counsel.
2. That the petitioner was employed by the respondent as an apprentice carpenter on or about the 1st day of July, 1924, and that he continued in such emplojunent up to the 1th day oE July, 1924; that his duties consisted of working as an a2)prentiee carpenter.
3. That the petitioner at the time of the injury received for his services wages amounting to $22.
4. That the respondent had actual knowledge of the occurrence of the said injury.
5. That as a result the petitioner received injurjr, causing the petitioner a temporary disability which lasted for a period of four and two-sevenths weeks at the rate of $14.67 per week, and twenty-five per cent, total disability, amounting to one hundred and twenty-five weeks at $14.67 per week.
6. I find, therefore, that the petitioner is entitled to compensation for a period of four and two-sevenths weeks at $34.67 per week, and twenty-five per cent, total disability* amounting to one hundred and twenty-five weeks at $14.61 per week.
1. That the legal adviser of the petitioner is entitled to compensation in addition to his costs allowed by law in the sum o£ $15 and $10 for stenographic fees.
8. That the petitioner is entitled to $75 for medical expenses.
9. Costs will he allowed the petitioner.
*926It is therefore, on this 11th day of September, 1921, or dered that judgment final be entered in favor of the petitioner, John Wittenberg (guardian) and Bred J. Wittenberg, .and against the respondent, O. S. Van Beekum, in the sum of $62.87, on the basis of four and twO'-sevenths weeks’ compensation at the rate of $11.67 per week; one hundred and twenty-five weeks total disability or twenty-five per cent, at the rate of $11.67 per week, amounting to $1,833.75; $75 for the legal adviser of the petitioner; $10 for stenographic fees an.d $75 for medical expenses, amounting to the sum of $2,056.62, together with costs.
William B. McMichael,
Referee, Workmen’s Compensation Bureau.